Dykman, J.
This action was commenced in a court of a justice of the peace for the recovery of damages for the failure to carry out and perform a contract.
The plaintiff recovered before the justice, but the new trial upon appeal to the county court resulted in the dismissal of the plaintiff’s complaint, and from that judgment we have this appeal.
The terms of the agreement were given by the plaintiff in his testimony, and the complaint was dismissed at the close of his case. He says the terms of the contract authorized its termination by either party at any time, and that he quit without giving any notice. So the inference from his whole testimony is that he terminated the contractual relation and so ended the contract. But be that as it may, even if the defendant put an end to the contract, the plaintiff cannot recover, for that was the privilege accorded to either party by the very terms of the agreement.
The complaint was therefore properly dismissed, and the judgment should be affirmed, with costs.
Babnabd, P. J., and Pbatt, J., concur.